                             Case
                             Case 20-35029
                                  21-03057 Document
                                           Document 31
                                                    12-8Filed
                                                           Filed
                                                               in in
                                                                  TXSB
                                                                     TXSB
                                                                        onon
                                                                           11/09/20
                                                                             06/15/21Page
                                                                                       Page
                                                                                          641ofof94
                                                                                                  3

 Fill in this information to identify your case:

  Debtor 1                   Thomas                  Calvert          Scott
                             First Name            Middle Name       Last Name

  Debtor 2                   Tammi                   Lynn             Scott
  (Spouse, if filing)        First Name            Middle Name       Last Name                                                   Check if this is:

  United States Bankruptcy Court for the:                        Southern District of Texas                                      ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                       20-35029-H3-11                                                                                     chapter 13 income as of the following date:
  (if known)

                                                                                                                                       MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                 Debtor 1                                          Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                   ✔Employed ❑Not Employed
                                                                                                                               ❑
     attach a separate page with
     information about additional              Occupation                  Manager                                             Office Manager
     employers.
                                               Employer's name             Maui Lifted Jeep Rentals, LLC                       Maui Lifted Jeep Rentals, LLC
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address          190 Papa Pl A                                       190 Papa Pl A
     Occupation may include student                                           Number Street                                     Number Street
     or homemaker, if it applies.




                                                                           Kahului, HI 96732-3540                              Kahului, HI 96732-3540
                                                                              City                     State    Zip Code        City                    State      Zip Code
                                               How long employed there? 2 years                                                 2 years


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                           For Debtor 1     For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.               2.               $2,500.00                 $2,500.00

 3. Estimate and list monthly overtime pay.                                                   3.   +               $0.00   +                 $0.00


 4. Calculate gross income. Add line 2 + line 3.                                              4.               $2,500.00                 $2,500.00




Official Form 106I                                                            Schedule I: Your Income                                                                   page 1
                                   Case
                                   Case 20-35029
                                        21-03057 Document
                                                 Document 31
                                                          12-8Filed
                                                                 Filed
                                                                     in in
                                                                        TXSB
                                                                           TXSB
                                                                              onon
                                                                                 11/09/20
                                                                                   06/15/21Page
                                                                                             Page
                                                                                                652ofof94
                                                                                                        3

 Debtor 1                   Thomas                          Calvert                            Scott
 Debtor 2                   Tammi                           Lynn                               Scott                                           Case number (if known) 20-35029-H3-11
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $2,500.00               $2,500.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.              $205.96                  $205.96
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.                $0.00                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.               $205.96                  $205.96
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $2,294.04               $2,294.04
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.                $0.00                    $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify: See additional page                                                           8h.   +             $0.00       +         $750.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.                  $0.00                 $750.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $2,294.04   +            $3,044.04        =       $5,338.08

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $5,338.08
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ❑No.                       Debtors are seeking additional employment.
      ✔Yes. Explain:
      ❑
Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                         Case
                         Case 20-35029
                              21-03057 Document
                                       Document 31
                                                12-8Filed
                                                       Filed
                                                           in in
                                                              TXSB
                                                                 TXSB
                                                                    onon
                                                                       11/09/20
                                                                         06/15/21Page
                                                                                   Page
                                                                                      663ofof94
                                                                                              3

 Debtor 1            Thomas             Calvert                 Scott
 Debtor 2            Tammi              Lynn                    Scott                             Case number (if known) 20-35029-H3-11
                     First Name         Middle Name             Last Name




                                                                                                                                          Amount



   8h. Other monthly income For Debtor 1
        Income from All Other Sources                                                                                                        $0.00

   8h. Other monthly income For Debtor 2 or non-filing spouse
        Income from All Other Sources                                                                                                      $750.00




Official Form 106I                                                      Schedule I: Your Income                                              page 3
